19-32814-sgj7 Doc 1 Filed 08/26/19 Entered 08/26/19 15:32:51 of 12
Case gj Fife

  
  

Filla this information to identify your case:
| :

| United States Bankruptcy Court for the:

AUG 96 2019 é

‘NORTHERN pistrict of TEXAS BANKRUPTCY COURT
K, US DISTRICT OF TEXAS
| Case number (it known): Spabier you are filing under: NORTHERN
} Chapter 7
| Q Chapter 11

O Chapter 12

O Chapter 13 Q) Check if this is an

eS SE ee _ amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12447

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 In all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

   

| Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name |
Write the name that is on your — eG
govemment-issued picture Hee BERT LILIAN A
identification (for example, "
your driver's license or AWEN D:
passport). Middle name Middle name
Bring your picture GEARS GEARS
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr., Jr., Il, Ul} Suffix (Sr, Jr. H, HD
2. All other names you L
have used in the last 8 First name £l Lif NA
years D
Include your married or Middle name Middle name
maiden names. WiLUAMS
Last name Last name
i First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of _ 7 ~
your Social Security mx = x - 2 FL 5 & wx ~«x- OF 7 | x
number or federal OR OR
Individual Taxpayer
Identification number 9x - x Sx - ome
(ITIN)

“Taner =

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 19-32814-sgj7 Doc 1 Filed 08/26/19 Entered 08/26/19 15:32:51 Page 2 of 12

Debtor 1
First Name

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

ee mower

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Heeoeet_ Atcen Gears

Lest Name
About Debtor 1:
C1 | have not used any business names or EINs.

LYLE ALLEN ano ASSOCIATES

Business name

TEXAS C- BAR PREMIUM CIGARS

Business name

AG-2Z11 232 40

EIN

€L-335 1274

EIN

2436 BRIARCUEF DRIVE

Case number (it known),

About Debtor 2 (Spouse Only in a Joint Case):

C1 | have not used any business names or EINs.

TExAs C-BAR hema en C16 ads

ie name

46 21123 40

EIN

£2.335 1274

EIN oO

 

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

(RVING TEXAS 75062

City State ZIP Code City State ZIP Code
DALLAS.

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

\
a

If Debtor 2's mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street
Po. Box |4o862
P.O. Box P.O, Box
LRVING , TEXAS 75014
State ZIP Code City State ZIP Code
Check/ne: Check one:

Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(| have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

Dor the last 180 days before filing this petition,
I have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2
Case 19-32814-sgj7 Doc 1 Filed 08/26/19 Entered 08/26/19 15:32:51 Page 3 of 12

Debtor 1 Her B ERT A L LEN G EA RS Case number a

———

Peewarneeane ae et es o = 2 efhet eine te coer imaremeael es

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

‘4, Any business names ;
and Employer (1 | have not used any business names or EINs. Q) | have not used any business names or EINs.

Identification Numbers

(EIN) you have used in LAS COUNAS URBAN CENTER OWNERS ASW. CAS CaLINAS URBAN CENTER

 

 

the last 8 years Business name Businessname A)LVAJERS ACSSN.
‘ng buamessesnames (EXAS PREMIUM CIGAR BAR TEXAS PREMIUM CIGAR BAR
$| 2822648 Ri 2822648
EIN
3-224 S69) 32-2245 691

 

ADDITIONAL. INFORMATION, FOR PARE 2 dF form 1O|
Case 19-32814-sgj7 Doc 1 Filed 08/26/19 Entered 08/26/19 15:32:51 Page 4 of 12

Debtor 1
First Name

HeERpPeRT PEN GEARS

Middle Name

Case number (known),
Lest Name

ea «= the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

8. How you will pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy
cases pending or being
filed by a spouse who Is
not filing this case with
you, or by a business
partner, or by an
affiliate?

11. Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for Individuals Filing
, (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7
QI Chapter 11
OQ) Chapter 12
L) Chapter 13

orwitt pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

CQ) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

() | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

Ko

 

 

 

 

 

 

 

 

 

Ci Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM / DD/YYYY
trv
C] Yes. Debtor Relationship to you
District When Case number, if known
MM/DD /YYYY
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
ON Go to line 12.

es. Has your landlord obtained an eviction judgment against you?

INo. Goto line 12.

) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankrupicy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-32814-sgj7 Doc 1 Filed 08/26/19 Entered 08/26/19 15:32:51 Page 5 of 12

Debtor 1 x E R pe Rv A LLEA G EA R S Case number (mown),

Feed Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor No. Go to Part 4.
of any full- or part-time
business? U) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

orati artnership,
hee ration, p IP, OF Number — Street

 

Name of business, if any

 

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

©) Health Care Business (as defined in 11 U.S.C. § 101(27A))
© Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(el Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

(J None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? ae
. | i .
For @ definition of smal jo. | am not filing under Chapter 11
business debtor, see LJ No. Iam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code. °

(QQ Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any a.
property that poses or Is
alleged to pose a threat | Yes. Whatis the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attentlon?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

{f immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-32814-sgj7 Doc 1 Filed 08/26/19 Entered 08/26/19 15:32:51 Page 6 of 12

Debtor 1
First Name M

ea Your Efforts to Receive a Briefing About Credit Counseling

18. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

Herbert ALcEn) GEARS

Last Name

About Debtor 4:

You must check one:
Sarena a briefing from an approved credit

counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

Qt received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

( | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after 1 made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15

days.

(J t am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Oo) Disability. My physical disability causes me
ta be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

Q) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Flling for Bankruptcy

Case number (iow)

About Debtor 2 (Spouse Only in a Joint Case):

o. check one:
| racelved a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(2 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI | certify that ! asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.
If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.
Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
ays.

(} | am not required to receive a briefing about
credit counseling because of:

C Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

UI Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CL) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
Case 19-32814-sgj7 Doc 1 Filed 08/26/19 Entered 08/26/19 15:32:51 Page 7 of 12

Debtor 1 R & € RT 4 CLEA GEA R S$ Case number (fknown)

First Name Middle Name Last Name

EEE Answer These Questions for Reporting Purposes

. 16a. Are your debts primarily consumer debts? Consumer debis are defined in 11 U.S.C. § 101(8)
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”

you have?
O Ne: Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
Q) No. Go to line 16c.
Ud) Yes. Go to line 17.

 

16c. State the type of debts you owe that are not consumer debts or business debts.

 

A IRA ROLE RE ARCIE RA HS ROM WEE PRIS EE aE I SEEDS BERET GE SIE Se NL ZN OL an IG NR et men RADE EER CLM ne mm me eae vememaiear =

17. Are you filing under

Chapter 7? CY No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after ws. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Oo

administrative expenses

are paid that funds will be C) Yes

available for distribution
to unsecured creditors? _

ntsc — = —— EE LL SORE PO PURE Sp mS ene

18. How many creditors do 1-49 ( 1,000-5,000 (2 25,001-50,000

you estimate that you Q 50-99 Q) 5,001-10,000 CL} 50,001-100,000
owe? Cd 100-199 €) 10,001-25,000 () More than 100,000
en veel 200-999 |
19. How much do you 1260-$50,000 LJ $1,000,001-$10 million CJ $500,000,001-$1 billion
estimate your assets to ©) $50,001-$100,000 ( $10,000,001-$50 million () $1,000,000,001-$10 billion
be worth? Q) $100,001-$500,000 O $50,000,001-$100 million (2 $10,000,000,001-$50 billion
C} $500,001-$1 million Ld $100,000,001-$500 million CJ More than $50 billion
20. How much do you LJ $0-$50,000 (I $1,000,001-$10 million Q) $500,000,001-$1 billion
estimate your liabilities | (© $50,001-$100,000 C) $10,000,001-$50 million O) $1,000,000,001-$10 billion
to be? $100,001-$500,000 [2 $50,000,001-$100 million C2 $10,000,000,001-$50 biflion
LJ $500,001-$1 million O $100,000,001-$500 million QC] More than $50 billion

 

! have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.
9
% Doh doe OQ. brrin x A Speed ‘

Signature of Debtor 1 Signature of Debtor 2

ecuted on O $ 20] © ecuted on 20/20
Executed O$/ [2G Executed 05 / 7 [21”9

MM 7/ DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-32814-sgj7 Doc 1 Filed 08/26/19 Entered 08/26/19 15:32:51 Page 8 of 12

Debtor 1 He R bE RT A LLEN G cA R Ss Case number (i known,

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attomey, you do not
need to file this page.

Official Form 101

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legat
consequences?

On

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

[) No

Des

oe Pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

CQ] Yes. Name of Person, .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handie the case.

 

 

 

 

“Sigrfgjbre of Debtor 1 Signature of Debtor 2 .

‘ 5720 38 .
= BBfest2e/9 = OS zelend
Contact phone Zi¥-&26-1 q I2. Contact phone G7 2-94 S- 512)
Celt phone | LY ~ G7b- iW2- Cellphone G7Z— GE - 5i2/

 

 

 

Email address 1g, Cals | a) aol icOomM Email address GR istaL Gr2sahotma; {ay

Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-32814-sgj7 Doc 1 Filed 08/26/19 Entered 08/26/19 15:32:51 Page 9 of 12

BIXN 094 (rey. 5/04)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

in Re: HERbERT ALLEN) GEARS §

LiLtANA D GEARS Case No.:

Debtor(s)

(QR 60 603 6G ton

VERIFICATION OF MAILING LIST

The Debtor(s) certifies that the attached mailing list (only one option may be selected per

form):
aw
iis the first mail matrix in this case.

L) adds entities not listed on previously filed mailing list(s).
O changes or corrects name(s) and address(es) on previously filed mailing list(s).

C) deletes name(s) and address(es) on previously filed Mailing list(s).

In accordance with N.D. TX L.B.R. 1007.1, the above named Debtor(s) hereby verifies
that the attached list of creditors is true and correct,

a s Signature of Attorney (if applicable)

 

[>
Lerbans CY Dopuns 295
~Sighafure of Debtor Debtor’s Social Security (/as¢ four digits only) /Tax ID No.

 

Signature of Joint Debtor (if applicable) Joint Debtor's Social Security (last four digits only) [Tax ID No.
Case 19-32814-sgj7 Doc 1 Filed 08/26/19

Casen Martin
1631 W. Rochelle
Irving, TX 75062

Santander Consumer, USA
P.O. Box 660633
Dallas, TX 75226

Internal Revenue Service
Department of the Treasury
Cincinnati, OH 45999

Midland Funding
8875 Aero Drive
San Diego, CA 92123

American Express Centurion Bank
P.O. Box 650448
Dallas, TX 75265

Bank of America
P.O. Box 15284
Wilmington, DE 19850

HSBC Retail Services
P.O. Box 49353
San Jose, CA 95161

Children's Dental Center
8870 N. MacArthur Blvd.
Irving, TX 75063

Entered 08/26/19 15:32:51 Page 10 of 12
Case 19-32814-sgj7 Doc 1 Filed 08/26/19

Best Buy Credit Services
P.O. Box 688910
Des Moines, IA 50368

Bank of America
P.O. Box 851001
Dallas, TX 75285

Citi
P.O. Box 6004
Sioux Falls, SD 57117

Citi
P.O. Box 6062
Sioux Falls, SD 57117

Las Colinas Medical Center
6800 N. MacArthur Blvd.
Irving, TX 75039

Lowe's
P.O. Box 965003
Orlando, FL 32896

Midland Credit
2635 Northside Drive
San Diego, CA 92108

Santander Consumer, USA
P.O. Box 961245
Fort Worth, TX 76161

Entered 08/26/19 15:32:51 Page 11 of 12
Case 19-32814-sgj7 Doc 1 Filed 08/26/19

Time Warner
P.O. Box 1391
Southgate, MI 48195

Toyota Financial
5450 N.W. Central
Houston, TX 77092

Wells Fargo
P.O. Box 30086
Los Angeles,CA 90030

Zales
P.O. Box 6403
Sioux Falls, SD 57117

Texas Ethics Commission
P.O. Box 12070, Capitol Station
Austin, TX 78711

Frontier Communications
P.O. Box 740407
Cincinnati, OH 45274

Entered 08/26/19 15:32:51 Page 12 of 12
